Citation Nr: 1637960	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-31 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for residuals of a broken shoulder. 

4.  Entitlement to service connection for a back condition.

5.  Entitlement to service connection for a knee condition.

6.  Entitlement to service connection for cancer of the larynx, including as secondary to in-service asbestos exposure.

7.  Entitlement to service connection for asbestos lung disease, including as secondary to in-service asbestos exposure.

8.  Entitlement to service connection for a sinus and allergy disorder marked by breathing problems, including as secondary to in-service asbestos exposure.

9.  Entitlement to service connection for bilateral leg pain secondary to back pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The appellant served in the Air National Guard for in excess of 28 years, including during multiple periods of active duty training (ACDUTRA) beginning from September 1965 to January 1966. 

These claims come before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The appellant testified in support of these claims during a video conference hearing held before the undersigned Veterans Law Judge in June 2016. 

VA processed these claims electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of these claims therefore contemplates both electronic records.

The claims of entitlement to service connection for bilateral sensorineural hearing loss, residuals of a broken shoulder, a back condition, a knee condition, cancer of the larynx, asbestos lung disease, a sinus and allergy disorder marked by breathing problems, and bilateral leg pain secondary to back pain are addressed in the REMAND section of this decision, below, and are REMANDED to the Agency of Original Jurisdiction (AOJ) for additional action.  


FINDING OF FACT

The appellant's tinnitus is related to in-service noise exposure.   


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Specifically, VA is to notify a claimant and his or her representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).  VA is also to assist this claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him or her a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c). 

Here, there is no need to discuss whether VA complied with the duties the VCAA requires.  Rather, given the favorable disposition in this case, any lack of compliance is non-prejudicial or harmless, not affecting the essential fairness of this adjudication.  38 C.F.R. § 20.1102; see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Analysis

The appellant seeks service connection for tinnitus on the basis that it developed secondary to in-service noise exposure.  From September 1965 to December 1993, he served in the Air National Guard, including during multiple periods of ACDUTRA.  According to the appellant's November 2007 application for compensation and June 2016 hearing testimony, during these training periods, his duties working in base supply included delivering parts to the flight line, where F4Cs were constantly running, exposing him to a significant amount of noise.  He contends that he was on the flight line when aircraft warmed up, took off and landed.  Allegedly, he served in this capacity without the benefit of hearing protection, including ear plugs or ear muffs.  He recalls experiencing tinnitus in his 40s, approximately 25 years ago.  He admits being exposed to noise after service, but with the benefit of hearing protection; when he worked at Solutia, workers would be fired if they did not wear ear plugs.

An April 2009 VA examination report confirms that the appellant has tinnitus, as alleged, satisfying the current disability element of a claim for service connection.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (generally, to prevail on issue of service connection, there must be competent evidence of: (1) a current disability; (2) in-service occurrence or aggravation of disease or injury; and (3) a nexus between in-service injury or disease and the current disability); see also 38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6 (a), (c), (d) ("Active military, naval, or air service" includes any period of active duty (AD) and ACDUTRA during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from injury, though not also disease, incurred in or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.); 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1) (ACDUTRA, among other things, is full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.).
 
Here, the evidence also satisfies the other two elements of this claim for service connection, including in-service event and nexus.  The appellant's DD Forms 214 confirm that he served in the capacity alleged, in supply management support.  Although there is yet no evidence of record confirming that the duties of this service involved being on the flight line, the Board finds the appellant's testimony in this regard credible.  The April 2009 VA examiner so too must have found the appellant credible as she related the tinnitus to the appellant's service.

Inasmuch as the record includes competent evidence linking the appellant's tinnitus to his active service, the Board concludes that tinnitus was incurred in service. 


ORDER

Service connection for tinnitus is granted.



REMAND

The Board regrets the delay that will result from remanding rather than deciding the claims of entitlement to service connection for bilateral sensorineural hearing loss, residuals of a broken shoulder, a back condition, a knee condition, cancer of the larynx, asbestos lung disease, a sinus and allergy disorder marked by breathing problems, and bilateral leg pain secondary to back pain, but additional action is needed before the Board can proceed.  

First, to date, VA has not provided the appellant with the law and regulations pertinent to individuals with National Guard service and it is clear the appellant is unaware of what is needed to establish his entitlement to VA benefits based on such service.  

Second, VA has not secured the appellant's service personnel file and other service documentation in an effort to verify his assertions that his duties required him to serve on the flight line and work in buildings filled with exposed asbestos.  Such documentation is critical as evidence confirms that the appellant developed hearing loss sometime between June 1986 and April 1990 and now has asbestos-related lung disease.   

Third, there are no treatment records in the file dated after 2008 and VA has not yet afforded the appellant VA examinations of his claimed conditions.

Accordingly, these claims are REMANDED for the following action:

1.  Contact the appellant and ask that he identify all providers from whom he has received treatment for the conditions at issue in this appeal, particularly since 2008.  


2.  After securing any necessary authorization, obtain and associate with this file all records of such treatment.

3.  Notify the appellant of the law and regulations pertinent to individuals who served solely on National Guard duty, including that, to prevail in his claims, he must establish he was injured (exposed to noise and/or asbestos and hurt joints), developed a claimed disability during a period of ACDUTRA or INACDUTRA, or developed a claimed disease during a period of ACDUTRA. 

4.  Obtain and associate with this file the appellant's service personnel file and any other documentation necessary to confirm the nature of his training duties and whether he served on the flight line and was exposed to asbestos working in buildings.

5.  After all critical documentation is of record, afford the appellant a VA examination of the claimed conditions.  Ask the examiner to follow the instructions below.  

a.  Review all pertinent evidence in the claims file, including the appellant's service personnel file, service treatment records showing the development of hearing loss between June 1986 and April 1990, and post-service treatment records showing asbestos-related lung disease.

b.  Indicate in writing in the record that the review included all pertinent evidence.
c.  Record in detail the appellant's history of noise and asbestos exposure, hearing difficulties, and shoulder, back, knee, lower leg, respiratory and pulmonary problems, including during periods of ACDUTRA and INACDUTRA.  

d.  Diagnose all existing shoulder, back, knee, lower leg, respiratory and pulmonary conditions.

e.  Acknowledging the appellant's competent reports of lay-observable symptoms and referring to his various periods of service (see November 28, 2007 entry in VBMS), offer an opinion as to whether each diagnosed disability is at least as likely as not (50% or greater probability) related to a period of ACDUTRA or INACDUTRA, including any alleged noise and exposure, service on the flight line, and duties in base supply.   

f.  Provide rationale for all opinions expressed.

g.  If an opinion cannot be expressed without resorting to speculation, indicate in the record what evidence could be obtained to aid in providing such an opinion or discuss why a more definitive response cannot be provided.

3.  Review the examination report to ensure it complies with the above instructions.  If it does not, return it to the examiner for correction.

4.  Readjudicate.

The Veteran has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014) (requiring all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner).


______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


